Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 1 of 26 Page ID #:1




  1 BRIAN T. DUNN, ESQ. (SBN 176502)
    bdunn@cochranfirm.com
  2
    EDWARD M. LYMAN, ESQ. (SBN 248264)
  3 elyman@cochranfirm.com
    TIMAIAH SMITH, ESQ. (SBN 333587)
  4
    tsmith@cochranfirm.com
  5 THE COCHRAN FIRM CALIFORNIA
    4929 Wilshire Boulevard, Suite 1010
  6
    Los Angeles, California 90010
  7 Telephone: (323) 435-8205
    Facsimile: (323) 282-5280
  8
    Attorneys for Plaintiff
  9
 10                     UNITED STATES DISTRICT COURT
 11         CENTRAL DISTRICT OF CALIFORNIA EASTERN DIVISION
 12
    TAMMY BENDER, individually and as        CASE NO.: 5:21-cv-1459
 13 Successor in Interest to MARK
 14 MATTHEW BENDER, JR., deceased;           COMPLAINT FOR DAMAGES
 15                  Plaintiffs,              1. Violations of Civil Rights (42
 16                                              U.S.C. §1983) (Based on
           vs.                                   Unreasonable Use of Deadly
 17                                              Force)
 18 CITY OF SAN BERNARDINO, a                 2. Violations of Civil Rights [42
    municipal entity; and DOES 1 through         U.S.C. § 1983]) (Deprivation of
 19 10, inclusive,                               Familial Relationship)
 20                                           3. Violations of Civil Rights [42
                                                 U.S.C. § 1983]) (Based on
 21                                              Unconstitutional Policy, Practice,
      Defendants.
 22                                              or Custom)
                                              4. Wrongful Death (Battery)
 23                                           5. Wrongful Death (Negligence)
 24                                           6. Violations of Civil Rights (Cal.Civ.
                                                 Code §52.1)
 25
 26                                          DEMAND FOR JURY TRIAL

 27
 28

                                            -1-
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 2 of 26 Page ID #:2




  1                               JURISDICTION AND VENUE
  2         1.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
  3   1343(a)(3)-(4) because Plaintiff asserts claims arising under the laws of the United
  4   States including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of
  5   the United States Constitution. This Court has supplemental jurisdiction over
  6   Plaintiff's claims arising under state law pursuant to 28 U.S.C. § 1367(a), because
  7   those claims are so related to the federal claims that they form part of the same case
  8   or controversy under Article III of the United States Constitution.
  9         2.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because
 10   Defendants reside in this district and all incidents, events, and occurrences giving
 11   rise to this action occurred in this district.
 12                                        THE PARTIES
 13         3.     Plaintiff TAMMY BENDER is, and at all relevant times mentioned
 14   herein was, a resident of the County of San Bernardino and State of California.
 15   Plaintiff TAMMY BENDER is the natural mother of decedent MARK MATTHEW
 16   BENDER JR. (“MR. BENDER” or “Decedent”).
 17         4.     Plaintiff TAMMY BENDER sues both individually and in a
 18         4.     representative capacity as a successor in interest to MR. BENDER pursuant to
 19   §377.30 of the California Code of Civil Procedure. Attached as Exhibit 1 is a true
 20   and correct copy of Plaintiff TAMMY BENDER's declaration as Successor in
 21   Interest to Decedent MR. BENDER. A true and correct copy of MR. BENDER's
 22   death certificate is attached as Exhibit 2.
 23         5.     Defendant CITY OF SAN BERNARDINO (“CITY”) is, and at all
 24   relevant times mentioned was, a municipal entity, organized and existing under the
 25   laws of the State of California. On or around February 17, 2021, a timely Claim for
 26   Damages was submitted to the City of San Bernardino in substantial compliance
 27   with California Government Code § 910, et seq. As of the date of the filing of this
 28   Complaint, said Claim has been denied.

                                                       2
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 3 of 26 Page ID #:3




  1         6.    Plaintiff is informed and believes, and thereon alleges, that unknown
  2   Defendant DOE Officers are, and at all relevant times mentioned herein were,
  3   residents of the County of San Bernardino and State of California, at all times
  4   relevant to the acts and omissions herein alleged, said Defendant DOE Officers were
  5   police officers employed by the Defendant CITY and the San Bernardino Police
  6   Department, and were acting under color of state law and in the course and scope of
  7   their employment with the Defendant CITY and the San Bernardino Police
  8   Department.
  9         7.    Plaintiff is unaware of the true names and capacities of those Defendants
 10   named herein as DOE Defendants. Plaintiff will amend this Complaint to allege said
 11   Defendants’ true names and capacities when that information becomes known to her.
 12   Plaintiff is informed, believes, and thereon alleges that these DOE Defendants are
 13   legally responsible and liable for the incident, injuries, and damages hereinafter set
 14   forth, and that each of said Defendants proximately caused the injuries and damages
 15   by reason of negligent, careless, deliberately indifferent, intentional, willful, or
 16   wanton misconduct, in creating and otherwise causing the incidents, conditions, and
 17   circumstances hereinafter set forth, or by reason of direct or imputed negligence or
 18   vicarious fault or breach of duty arising out of the matters herein alleged. Plaintiff
 19   will seek leave to amend this Complaint to set forth said true names and identities of
 20   the unknown named DOE Defendants when they are ascertained.
 21         8.    Each of the individual Defendants sued herein is sued both in his
 22   individual and personal capacity, as well as in his official capacity.
 23         9.    Plaintiff is informed, believes, and thereon alleges that at all times herein
 24   mentioned, each of the Defendants was the agent and/or employee and/or co-
 25   conspirator of each of the remaining Defendants, and in doing the things hereinafter
 26   alleged, was acting within the scope of such agency, employment, and/or conspiracy
 27   and with the permission and consent of other co-Defendants.
 28   ///

                                                  3
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 4 of 26 Page ID #:4




  1                          FACTS COMMON TO ALL COUNTS
  2         10.   This Complaint arises out of a fatal officer involved shooting that
  3   occurred during the evening of October 22, 2020 at or around the 200 block of West
  4   Base Line Street in the City of San Bernardino, and State of California. During the
  5   subject incident, an unknown police officer (hereinafter "DOE Officer") employed
  6   by and acting in the course and scope of his employment with the City of San
  7   Bernardino and the San Bernardino Police Department, negligently assessed the
  8   circumstances presented to him, and violently confronted Plaintiffs' decedent,
  9   MARK BENDER, without probable cause or reasonable suspicion to believe that
 10   MR. BENDER had committed a crime, or would commit a crime in the future.
 11   Thereafter, without warning, said DOE officer proceeded to assault and batter MR.
 12   BENDER by acts which included, but were not limited to, repeatedly and
 13   unjustifiably discharging his department issued firearm at the person of MR.
 14   BENDER, inficting multiple gunshot wounds. After surviving for an appreciable
 15   period of time and enduring great mental and physical pain and anguish, MR.
 16   BENDER died as a result of these wounds, suffering pre-death pain and suffering,
 17   and the loss of enjoyment of life, in an amont to be determined at the trial of this
 18   matter. Following the shooting, said DOE Officer denied medical care to MR.
 19   BENDER in a manner that demonstrated deliberate indifference to his constitutional
 20   rights.
 21         11.   At no time during the course of these events did MR. BENDER pose
 22   any reasonable or credible threat of death or serious bodily injury to the Defendant
 23   DOE Officer who shot him, nor did he do anything to justify the force used against
 24   him, and the same was deadly, excessive, unnecessary, and unlawful. Prior to and
 25   during the time in which he was fatally shot, MR. BENDER posed no immediate
 26   threat of death or serious bodily injury to the Defendant DOE OFFICER, nor to any
 27   other person. Prior to and during the time in which he was shot dead, MR. BENDER
 28   made no aggressive movements, furtive gestures, or physical movements which

                                                 4
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 5 of 26 Page ID #:5




  1   would suggest to a reasonable police officer that he had the will, or the ability, to
  2   inflict substantial bodily harm upon any individual. Prior to and during the time in
  3   which the Defendant DOE Officer shot and killed MR. BENDER, the Defendant
  4   DOE Officer, who fired, was not faced with any circumstances which would have
  5   led a reasonable police officer to believe that MR. BENDER posed an immediate
  6   threat of death or serious bodily injury to any person.
  7                               FIRST CAUSE OF ACTION
  8            By Plaintiff against Does 1-10, in their individual capacities for
  9                       Violations of Civil Rights, 42 U.S.C. § 1983
 10                     (Based on Unreasonable Use of Deadly Force)
 11         12.    Plaintiff restates and incorporates by reference the foregoing paragraphs
 12   of this Complaint as if set forth in full at this point.
 13         13.    This cause of action is brought on behalf of decedent MR. BENDER, by
 14   and through Plaintiff TAMMY BENDER in her capacity as Successor in Interest to
 15   MR. BENDER, who would, but for his death, be entitled to bring this cause of
 16   action, and is set forth herein to redress the deprivation, under color of statute,
 17   ordinance, regulation, policy, custom, practice, and/or usage, of rights, privileges,
 18   and/or immunities secured to MR. BENDER, by the Fourth Amendment to the
 19   United States Constitution, including, but not limited to, MR. BENDER'S right to be
 20   free from unreasonable governmental seizures of his person.
 21         14.    Plaintiff is informed, believes, and thereon alleges that at all times
 22   relevant to the acts and omissions alleged herein, the Defendant DOE Officer was
 23   employed by Defendant CITY and the San Bernardino Police Department, and was
 24   acting under color of state law and within the course and scope of their employment
 25   with Defendant CITY and the San Bernardino Police Department.
 26         15.    At no time during the course of these events did MR. BENDER pose
 27   any reasonable or credible threat of death or serious bodily injury to the Defendant
 28   DOE Officer who shot him, nor did he do anything to justify the force used against

                                                   5
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 6 of 26 Page ID #:6




  1   him, and the same was deadly, excessive, unnecessary, and unlawful. Prior to and
  2   during the time in which he was fatally shot, MR. BENDER posed no immediate
  3   threat of death or serious bodily injury to the Defendant DOE OFFICER, nor to any
  4   other person. Prior to and during the time in which he was shot dead, MR. BENDER
  5   made no aggressive movements, furtive gestures, or physical movements which
  6   would suggest to a reasonable police officer that he had the will, or the ability, to
  7   inflict substantial bodily harm upon any individual. Prior to and during the time in
  8   which the Defendant DOE Officer shot and killed MR. BENDER, the Defendant
  9   DOE Officer, who fired, was not faced with any circumstances which would have
 10   led a reasonable police officer to believe that MR. BENDER posed an immediate
 11   threat of death or serious bodily injury to any person.
 12        16.    At all times mentioned herein, the Defendant DOE Officer acted under
 13   color and pretense of law, and under color of the statutes, ordinances, regulations,
 14   policies, practices, customs, and/or usages of the State of California and Defendant
 15   CITY. The Defendant DOE Officer deprived MR. BENDER of the rights, privileges,
 16   and/or immunities secured to him by the Fourth Amendment to the United States
 17   Constitution and the laws of the United States, including, but not limited to, the right
 18   to be free from unreasonable governmental seizures of his person.
 19        17.    MR. BENDER had the right to be free from unreasonable governmental
 20   seizures of his person, a right which was secured to MR. BENDER by the provisions
 21   of the Fourth Amendment to the United States Constitution, and by 42 U.S.C. §
 22   1983. All of these interests were implicated by the wrongful conduct of the
 23   Defendant DOE Officer, which proximately caused the death of MR. BENDER
 24        18.    Plaintiff is informed, believes, and thereon alleges that in unreasonably
 25   seizing the person of MR. BENDER, as described in the foregoing paragraphs of this
 26   Complaint, the Defendant DOE Officer acted outside the scope of his jurisdiction
 27   and without authorization of law, and acted willfully, maliciously, knowingly, with
 28   reckless disregard for and callous indifference to the known consequences of his acts

                                                 6
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 7 of 26 Page ID #:7




  1   and omissions, and purposefully with the intent to deprive MR. BENDER of his
  2   constitutionally protected rights and privileges, and did in fact violate MR.
  3   BENDER’S constitutionally protected rights and privileges, thereby warranting
  4   punitive and exemplary damages against the Defendant DOE Officer in an amount to
  5   be proven at trial.
  6            19.   As a direct and proximate result of the wrongful, intentional, and
  7   malicious acts and omissions of the Defendant DOE Officer, MR. BENDER
  8   suffered great mental and physical pain, suffering, anguish, fright, nervousness,
  9   anxiety, grief, shock, humiliation, indignity, embarrassment, apprehension, and loss
 10   of enjoyment of life prior to his death, all to his damage in a sum to be determined at
 11   trial.
 12            20.   As a further direct and proximate result of the wrongful, intentional, and
 13   malicious acts and omissions of the Defendant DOE Officer, MR. BENDER was
 14   required to employ, and did in fact employ, health care providers and/or medical
 15   practitioners to examine, treat, and care for him and incurred expenses for emergent
 16   medical services and medical treatment and care prior to his death in an amount
 17   according to proof at trial.
 18            21.   Plaintiff is entitled to and hereby demands costs, attorney’s fees, and
 19   expenses pursuant to 42 U.S.C. § 1988.
 20                               SECOND CAUSE OF ACTION
 21              By Plaintiff against Does 1-10, in their individual capacities for
 22                         Violations of Civil Rights, 42 U.S.C. § 1983
 23                           (Deprivation of Familial Relationship)
 24            22.   Plaintiff restates and incorporates by reference the foregoing paragraphs
 25   of this Complaint as if set forth in full at this point.
 26            23.   This cause of action is brought by Plaintiff TAMMY BENDER in her
 27   individual capacity, and is set forth herein to redress the deprivation, under color of
 28   statute, ordinance, regulation, policy, custom, practice, and/or usage, of rights,

                                                   7
                                        COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 8 of 26 Page ID #:8




  1   privileges, and/or immunities secured to Plaintiff by the Fourteenth Amendment to
  2   the United States Constitution, including, but not limited to, Plaintiff’s right to
  3   substantive due process and privacy, Plaintiff’s right to associate with her son, MR.
  4   BENDER, Plaintiff’s right to enjoy the care, companionship, familial relationship,
  5   and society of her son, MR. BENDER, and Plaintiff’s right to be free from arbitrary
  6   and unreasonable governmental intrusions into her family unit.
  7        24.    Plaintiff is informed, believes, and thereon alleges that at all times
  8   mentioned herein, Defendant CITY employed the individual Defendants named
  9   herein, including the heretofore unknown Defendant DOE Officer. Defendant CITY
 10   provided its individual employees and agents, including the Defendant DOE Officer,
 11   with official badges and identification cards that designated and described the
 12   bearers as employees of Defendant CITY and the San Bernardino Police
 13   Department.
 14        25.    Plaintiff is informed, believes, and thereon alleges that at all times
 15   relevant to the acts and omissions alleged herein, the Defendant DOE Officer was
 16   employed by Defendant CITY and the San Bernardino Police Department, and was
 17   acting under color of state law and within the course and scope of his employment
 18   with Defendant CITY and the San Bernardino Police Department.
 19        26.    At all times relevant to the acts and omissions alleged herein, the
 20   Defendant DOE Officer, while acting under color of state law and within the course
 21   and scope of his employment with Defendant CITY and the San Bernardino Police
 22   Department, violently confronted MR. BENDER without having probable cause or
 23   reasonable suspicion to believe that MR. BENDER had committed a crime, or would
 24   commit a crime in the future.
 25        27.    The Defendant DOE Officer approached MR. BENDER while side
 26   gripping his department-issued firearm as he pointed it directly at MR. BENDER’S
 27   person. Without warning, the Defendant DOE Officer proceeded to assault and
 28   batter MR. BENDER by acts, which included, but were not limited to, repeatedly

                                                  8
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 9 of 26 Page ID #:9




  1   and unjustifiably assaulting MR. BENDER with his department-issued firearm,
  2   repeatedly and unjustifiably discharging his department-issued firearm at the person
  3   of MR. BENDER, and inflicting multiple gunshot wounds to the person of MR.
  4   BENDER, which proved to be fatal.
  5        28.    Following the shooting, the Defendant DOE Officers denied medical
  6   care to MR. BENDER in a manner that demonstrated deliberate indifference to his
  7   constitutional rights. After a significant and appreciable period of time had passed
  8   following the shooting, MR. BENDER died as a direct and proximate result of the
  9   gunshot wounds inflicted upon his person by the Defendant DOE Officer.
 10        29.    At no time during the course of these events did MR. BENDER pose
 11   any reasonable or credible threat of death or serious bodily injury to the Defendant
 12   DOE Officer who shot him, nor did he do anything to justify the force used against
 13   him, and the same was deadly, excessive, unnecessary, and unlawful. Prior to and
 14   during the time in which he was fatally shot, MR. BENDER posed no immediate
 15   threat of death or serious bodily injury to the Defendant DOE OFFICER, nor to any
 16   other person. Prior to and during the time in which he was shot dead, MR. BENDER
 17   made no aggressive movements, furtive gestures, or physical movements which
 18   would suggest to a reasonable police officer that he had the will, or the ability, to
 19   inflict substantial bodily harm upon any individual. Prior to and during the time in
 20   which the Defendant DOE Officer shot and killed MR. BENDER, the Defendant
 21   DOE Officer, who fired, was not faced with any circumstances which would have
 22   led a reasonable police officer to believe that MR. BENDER posed an immediate
 23   threat of death or serious bodily injury to any person.
 24        30.    Plaintiff is informed, believes, and thereon alleges that at all times
 25   relevant to the acts and omissions alleged herein, the Defendant DOE Officer was
 26   faced with circumstances that allowed time for actual deliberation, and acted with
 27   deliberate indifference to the rights and safety of MR. BENDER, and with a
 28   conscious disregard for the risks posed to the safety of MR. BENDER when he shot

                                                 9
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 10 of 26 Page ID #:10




   1   MR. BENDER Plaintiff is further informed and believes, and thereon alleges, that at
   2   all times relevant to the acts and omissions alleged herein, the Defendant DOE
   3   Officer acted with a purpose to harm unrelated to any legitimate law enforcement
   4   objective when he shot MR. BENDER At all times relevant to the acts and
   5   omissions alleged herein, the Defendant DOE Officer’s actions in shooting MR.
   6   BENDER would be considered to “shock the conscience.”
   7         31.   At all times mentioned herein, the Defendant DOE Officer acted under
   8   color and pretense of law, and under color of the statutes, ordinances, regulations,
   9   policies, practices, customs, and/or usages of the State of California and Defendant
  10   CITY. By causing the injuries to and death of MR. BENDER, the Defendant DOE
  11   Officer deprived Plaintiff of the rights, privileges, and/or immunities secured to her
  12   by the Fourteenth Amendment to the United States Constitution and the laws of the
  13   United States, including, but not limited to, Plaintiff’s right to substantive due
  14   process and privacy, Plaintiff’s right to associate with her son, MR. BENDER,
  15   Plaintiff’s right to enjoy the care, companionship, familial relationship, and society
  16   of her son, MR. BENDER and Plaintiff’s right to be free from arbitrary and
  17   unreasonable governmental intrusions into her family unit, all of which were secured
  18   to Plaintiff by the provisions of the Fourteenth Amendment to the United States
  19   Constitution, and by 42 U.S.C. § 1983. All of these interests were implicated by the
  20   wrongful conduct of the Defendant DOE Officer, which proximately caused the
  21   death of MR. BENDER.
  22         32.   Plaintiff is informed, believes, and thereon alleges that in shooting and
  23   killing MR. BENDER, the Defendant DOE Officer acted outside the scope of his
  24   jurisdiction and without authorization of law, and acted willfully, maliciously,
  25   knowingly, with reckless disregard for and callous indifference to the known
  26   consequences of his acts and omissions, and purposefully with the intent to deprive
  27   Plaintiff and Plaintiff’s decedent of their constitutionally protected rights and
  28   privileges, and did in fact violate Plaintiff’s and Plaintiff’s decedent’s

                                                  10
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 11 of 26 Page ID #:11




   1   constitutionally protected rights and privileges, thereby warranting punitive and
   2   exemplary damages against the Defendant DOE Officer in an amount to be proven at
   3   trial.
   4            33.   As a direct and proximate result of the wrongful acts and omissions of
   5 the Defendant DOE Officer, and the ensuing death of MR. BENDER, Plaintiff was
   6 thereby deprived of her constitutional right to a familial relationship with MR.
   7 BENDER.
   8            34.   As a further direct and proximate result of the wrongful acts and
   9   omissions of the Defendant DOE Officer, and the ensuing death of MR. BENDER,
  10   Plaintiff has suffered extreme and severe emotional distress, mental anguish, and
  11   pain, and has sustained substantial economic and noneconomic damages resulting
  12   from the loss of the love, companionship, comfort, care, assistance, protection,
  13   affection, society, moral support, training, guidance, services, earnings, financial
  14   support, and gifts and benefits of MR. BENDER in an amount according to proof at
  15   trial.
  16            35.   As a further direct and proximate result of the wrongful acts and
  17   omissions of the Defendant DOE Officer, and the ensuing death of MR. BENDER,
  18   Plaintiff has incurred funeral and burial expenses in an amount according to proof at
  19   trial.
  20            36.   Plaintiff is entitled to and hereby demands costs, attorney’s fees, and
  21   expenses pursuant to 42 U.S.C. § 1988.
  22                                THIRD CAUSE OF ACTION
  23                   By Plaintiff against all Defendants and Does 1-10 for
  24                        Violations of Civil Rights, 42 U.S.C. § 1983
  25                  (Based on Unconstitutional Policy, Practice, or Custom)
  26            37.   Plaintiff restates and incorporates by reference the foregoing paragraphs
  27   of this Complaint as if set forth at this point.
  28            38.   This cause of action is brought on behalf of decedent MR. BENDER, by

                                                   11
                                         COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 12 of 26 Page ID #:12




   1   and through Plaintiff TAMMY BENDER, in her capacity as Successor in Interest to
   2   MR. BENDER, who would, but for his death, be entitled to bring this cause of
   3   action, and is set forth herein to redress the deprivation, under color of statute,
   4   ordinance, regulation, policy, custom, practice, and/or usage, of rights, privileges,
   5   and/or immunities secured to MR. BENDER by the Fourth Amendment to the
   6   United States Constitution including, but not limited to, MR. BENDER’S right to be
   7   free from unreasonable governmental seizures of his person.
   8         39.   Plaintiff is informed, believes, and thereon alleges that at all times
   9   mentioned herein, Defendant CITY employed the individual Defendants named
  10   herein, including the heretofore unknown Defendant DOE Officers. Defendant CITY
  11   provided its individual employees and agents, including the Defendant DOE
  12   Officers, with official badges and identification cards that designated and described
  13   the bearers as employees of Defendant CITY and the San Bernardino Police
  14   Department.
  15         40.   Plaintiff is informed, believes, and thereon alleges that at all times
  16   relevant to the acts and omissions alleged herein, the Defendant DOE Officers were
  17   employed by Defendant CITY and the San Bernardino Police Department, and were
  18   acting under color of state law and within the course and scope of their employment
  19   with Defendant CITY and the San Bernardino Police Department.
  20         41.   As set forth in the foregoing paragraphs of this Complaint, the
  21   Defendant DOE Officer, while acting under color of state law and within the course
  22   and scope of his employment with Defendant CITY and the San Bernardino Police
  23   Department, violated the Fourth Amendment rights of MR. BENDER by acts which
  24   included, but were not limited to, using excessive and unreasonable force against
  25   MR. BENDER As described in this Complaint, the shooting of MR. BENDER was
  26   an unconstitutional display of an unreasonable seizure, and of the use of excessive
  27   force, which violated MR. BENDER’S Fourth Amendment right to be free from
  28   unreasonable governmental seizures of his person.

                                                  12
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 13 of 26 Page ID #:13




   1           42.   Plaintiff is informed, believes, and thereon alleges that the Defendant
   2   DOE Officer’s shooting of MR. BENDER, a man who posed no immediate threat of
   3   death or serious bodily to the Defendant DOE Officer, nor to any other person,
   4   demonstrated that the training policies of Defendant CITY were not adequate to train
   5   San Bernardino Police Department officers to handle the usual and recurring
   6   situations with which they must deal, as evidenced by the following specific acts and
   7   omissions of the Defendant DOE Officer in his response to the incident that occurred
   8   on October 22, 2020:
   9           43.   The tactical standard of care for law enforcement agencies similarly
  10   situated to the San Bernardino Police Department is for law enforcement officers
  11   employed by such agencies to utilize additional officers, departmental personnel,
  12   and/or departmental resources to assist them when approaching and/or attempting to
  13   detain and/or arrest suspects and/or potential detainees and/or arrestees whom the
  14   officers believe may possibly pose a threat to the safety of the officers or third
  15   parties. Prior to and during the time in which the Defendant DOE Officer shot MR.
  16   BENDER, he acted in flagrant contravention of this well-established standard of
  17   care.
  18           44.   The tactical standard of care for law enforcement agencies similarly
  19   situated to the San Bernardino Police Department is for law enforcement officers
  20   employed by such agencies, whenever possible, to issue commands and warnings
  21   that are clear and intelligible to suspects and/or potential detainees and/or arrestees
  22   prior to using deadly force. Prior to and during the time in which the Defendant
  23   DOE Officer shot MARK BENDER, JR., he acted in flagrant contravention of this
  24   well-established standard of care.
  25           45.   The tactical standard of care for law enforcement agencies similarly
  26   situated to the San Bernardino Police Department is for law enforcement officers
  27   employed by such agencies to use all available forms of cover and concealment
  28   when confronted with the possibility of using deadly force. Prior to and during the

                                                  13
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 14 of 26 Page ID #:14




   1   time in which the Defendant DOE Officer shot MR. BENDER, he acted in flagrant
   2   contravention of this well established standard of care.
   3        46.    The tactical standard of care for law enforcement agencies similarly
   4   situated to the San Bernardino Police Department is for law enforcement officers
   5   employed by such agencies to keep a safe distance from suspects and/or potential
   6   detainees and/or arrestees whom the officers believe may possibly pose a threat to
   7   their safety so as to obtain the tactical advantage of distance from a potential threat.
   8   Prior to and during the time in which the Defendant DOE Officer shot MR.
   9   BENDER he acted in flagrant contravention of this well-established standard of care.
  10        47.    The tactical standard of care for law enforcement agencies similarly
  11   situated to the San Bernardino Police Department is for law enforcement officers
  12   employed by such agencies to use cover, concealment, distance, additional
  13   departmental personnel, available illumination, and available communication to
  14   accurately assess the level of the threat posed by a suspect and/or potential detainee
  15   and/or arrestee prior to using deadly force. Prior to and during the time in which the
  16   Defendant DOE Officer shot MR. BENDER, he acted in flagrant contravention of
  17   this well-established standard of care.
  18        48.    The tactical standard of care for law enforcement agencies similarly
  19   situated to the San Bernardino Police Department is for law enforcement officers
  20   employed by such agencies to attempt to control an incident by using time, distance,
  21   communication, and available resources in an effort to de-escalate the situation,
  22   reduce the intensity of the encounter, and enable the officers to have additional
  23   options to mitigate the need to use force. Prior to and during the time in which the
  24   Defendant DOE Officer shot MR. BENDER, he acted in flagrant contravention of
  25   this well-established standard of care.
  26        49.    The tactical standard of care for law enforcement agencies similarly
  27   situated to the San Bernardino Police Department is for law enforcement officers
  28   employed by such agencies to fire in controlled bursts when using deadly force so as

                                                  14
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 15 of 26 Page ID #:15




   1   to avoid exposing persons and property to unnecessary fire. Prior to and during the
   2   time in which the Defendant DOE Officer shot MR. BENDER, he acted in flagrant
   3   contravention of this well-established standard of care.
   4         50.   Plaintiff is informed, believes, and thereon alleges that prior to October
   5   22, 2020, the Defendant DOE Officer received training and instruction in police
   6   tactics and procedures from Defendant CITY and the San Bernardino Police
   7   Department in ways which included, but were not limited to, his attendance at a
   8   police academy, his attendance at department briefings, his attendance at mandatory
   9   and voluntary training seminars, his attendance at roll call at his station(s) prior to
  10   his assigned shift(s), his receipt of departmental policy and training manuals, his
  11   receipt of departmental training bulletins, and his receipt of departmental
  12   correspondence, including electronic mail.
  13         51.   Plaintiff is informed, believes, and thereon alleges that on and before
  14   October 22, 2020, encounters with persons like MR. BENDER were common
  15   among San Bernardino Police Department officers similarly situated to the
  16   Defendant DOE Officer, and such encounters were a recurring situation faced by
  17   San Bernardino Police Department officers similarly situated to the Defendant DOE
  18   Officer.
  19        52.    Plaintiff is informed, believes, and thereon alleges that the persons
  20   responsible for training the Defendant DOE Officer, including, but not limited to, his
  21   field training officers, watch commanders, shift commanders, training officers,
  22   firearms instructors, defensive tactics instructors, sergeants, captains, lieutenants,
  23   higher ranking officers, and authorized policymakers and decision makers within the
  24   San Bernardino Police Department, the identities of whom are presently unknown to
  25   Plaintiff, knew, or in the exercise of reasonable diligence should have known, that
  26   the obvious consequence of the failure to implement, institute, enact, communicate,
  27   teach, and/or cause the above-referenced tactical training to be taught to the
  28   Defendant DOE Officer and officers similarly situated to the Defendant DOE

                                                  15
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 16 of 26 Page ID #:16




   1   Officer would be that persons who do not pose an immediate threat of death or
   2   serious bodily injury to the officers or others, such as MR. BENDER, would suffer
   3   constitutional deprivations from the unreasonable and excessive use of deadly force.
   4        53.    Plaintiff is informed, believes, and thereon alleges that notwithstanding
   5   the fact that the training personnel responsible for training the Defendant DOE
   6   Officer knew, or in the exercise of reasonable diligence should have known, that the
   7   obvious consequence of the failure to implement, institute, enact, communicate,
   8   teach, and/or cause the above-referenced tactical training to be taught to the
   9   Defendant DOE Officer and officers similarly situated to the Defendant DOE
  10   Officer would be that persons who do not pose an immediate threat of death or
  11   serious bodily to the officers or others, such as MR. BENDER, would suffer
  12   constitutional deprivations from the unreasonable and excessive use of deadly force,
  13   said training personnel, and each of them, deliberately and consciously failed to
  14   provide adequate tactical training in the above-enumerated areas.
  15        54.    Plaintiff is informed, believes, and thereon alleges that Defendant CITY
  16   was deliberately indifferent to the obvious consequences of its failure to adequately
  17   train San Bernardino Police Department officers, including the Defendant DOE
  18   Officer.
  19        55.    Plaintiff is informed, believes, and thereon alleges that the failure of
  20   Defendant CITY and the San Bernardino Police Department training personnel
  21   responsible for training San Bernardino Police Department officers, including the
  22   Defendant DOE Officer, to provide adequate training to San Bernardino Police
  23   Department officers, including the Defendant DOE Officer, caused MR. BENDER
  24   to suffer Fourth Amendment violations resulting from the unreasonable and
  25   excessive use of deadly force, and is so closely related to the deprivation of MR.
  26   BENDER’S Fourth Amendment rights as to be the moving force that caused the
  27   ultimate injury.
  28        56.    As a direct and proximate result of the wrongful, intentional, and

                                                 16
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 17 of 26 Page ID #:17




   1   malicious acts and omissions of the Defendant DOE Officer, MR. BENDER was
   2   shot and killed on October 22, 2020, and suffered great mental and physical pain,
   3   suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity,
   4   embarrassment, apprehension, and loss of enjoyment of life prior to his death, all to
   5   his damage in a sum to be determined at trial.
   6         57.    As a further direct and proximate result of the wrongful, intentional, and
   7   malicious acts and omissions of the Defendant DOE Officer, MR. BENDER was
   8   required to employ, and did in fact employ, health care providers and/or medical
   9   practitioners to examine, treat, and care for him and incurred expenses for emergent
  10   medical services and medical treatment and care prior to his death in an amount
  11   according to proof at trial.
  12         58.    Plaintiff is entitled to and hereby demands costs, attorney’s fees, and
  13   expenses pursuant to 42 U.S.C. § 1988.
  14                             FOURTH CAUSE OF ACTION
  15                 By Plaintiff against all Defendants and Does 1-10 for
  16   Wrongful Death, Cal. Govt. Code, §§ 815.2(a), 820(a) and Cal. Civ. Code § 43
  17                                     (Based on Battery)
  18         59.    Plaintiff restates and incorporates by reference the foregoing paragraphs
  19   of this Complaint as if set forth at this point.
  20         60.    All claims asserted herein against Defendant CITY are presented
  21   pursuant to Defendant CITY’S vicarious liability for acts and omissions of
  22   municipal employees undertaken in the course and scope of their employment
  23   pursuant to California Government Code §§ 815.2(a) and 820(a).
  24         61.    During the subject incident, an unknown police officer (hereinafter
  25   "DOE Officer") employed by and acting in the course and scope of his employment
  26   with the City of San Bernardino and the San Bernardino Police Department,
  27   negligently assessed the circumstances presented to him, and violently confronted
  28   Plaintiffs' decedent, MARK BENDER, without probable cause or reasonable

                                                   17
                                        COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 18 of 26 Page ID #:18




   1   suspicion to believe that MR. BENDER had committed a crime, or would commit a
   2   crime in the future. Thereafter, without warning, said DOE officer proceeded to
   3   assault and batter MR. BENDER by acts which included, but were not limited to,
   4   repeatedly and unjustifiably discharging his department issued firearm at the person
   5   of MR. BENDER, inflicting multiple gunshot wounds. After surviving for an
   6   appreciable period of time and enduring great mental and physical pain and anguish,
   7   MR. BENDER died as a result of these wounds, suffering pre-death pain and
   8   suffering, and the loss of enjoyment of life, in an amount to be determined at the trial
   9   of this matter.
  10         62.    As a direct and proximate result of the above-mentioned conduct of the
  11   Defendant DOE Officer, MR. BENDER was shot on October 22, 2020. After
  12   surviving for an appreciable period of time following the shooting, MR. BENDER
  13   died as a direct and proximate result of the gunshot wounds inflicted upon his person
  14   by the Defendant DOE Officer.
  15         63.    At no time during the course of these events did MR. BENDER pose
  16   any reasonable or credible threat of death or serious bodily injury to the Defendant
  17   DOE Officer who shot him, nor did he do anything to justify the force used against
  18   him, and the same was deadly, excessive, unnecessary, and unlawful. Prior to and
  19   during the time in which he was fatally shot, MR. BENDER posed no immediate
  20   threat of death or serious bodily injury to the Defendant DOE OFFICER, nor to any
  21   other person. Prior to and during the time in which he was shot dead, MR. BENDER
  22   made no aggressive movements, furtive gestures, or physical movements which
  23   would suggest to a reasonable police officer that he had the will, or the ability, to
  24   inflict substantial bodily harm upon any individual. Prior to and during the time in
  25   which the Defendant DOE Officer shot and killed MR. BENDER, the Defendant
  26   DOE Officer, who fired, was not faced with any circumstances which would have
  27   led a reasonable police officer to believe that MR. BENDER posed an immediate
  28   threat of death or serious bodily injury to any person.

                                                  18
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 19 of 26 Page ID #:19




   1         64.    Plaintiff is informed, believes, and thereon alleges that in shooting MR.
   2   BENDER, as described in the foregoing paragraphs of this Complaint, the Defendant
   3   DOE Officer acted outside the scope of his jurisdiction and without authorization of
   4   law, and acted willfully, maliciously, knowingly, with reckless disregard for and
   5   callous indifference to the known consequences of his acts and omissions, and
   6   purposefully with the intent to deprive MR. BENDER of his protected rights and
   7   privileges, and did in fact violate MR. BENDER’S protected rights and privileges,
   8   thereby warranting punitive and exemplary damages against the Defendant DOE
   9   Officer in an amount to be proven at trial.
  10         65.    As a direct and proximate result of the above-described conduct of the
  11   Defendant DOE Officer, and the ensuing death of MR. BENDER, MR. BENDER’S
  12   heir, Plaintiff TAMMY BENDER has sustained substantial economic and
  13   noneconomic damages resulting from the loss of the love, companionship, comfort,
  14   care, assistance, protection, affection, society, moral support, training, guidance,
  15   services, earnings, financial support, and gifts and benefits of MR. BENDER in an
  16   amount according to proof at trial.
  17         66.    As a further direct and proximate result of the above-described conduct
  18   of the Defendant DOE Officer, and the ensuing death of MR. BENDER, Plaintiff
  19   has incurred funeral and burial expenses in an amount according to proof at trial.
  20                               FIFTH CAUSE OF ACTION
  21                   Plaintiff against all Defendants and Does 1-10 for
  22    Wrongful Death, Cal. Govt. Code, §§815.2(a), 820(a) and Cal. Civ. Code §43
  23                                   (Based on Negligence)
  24         67.    Plaintiff restates and incorporates by reference the foregoing paragraphs
  25   of this Complaint as if set forth at this point.
  26         68.    All claims asserted herein against Defendant CITY are presented
  27   pursuant to Defendant CITY’S vicarious liability for acts and omissions of
  28   municipal employees undertaken in the course and scope of their employment

                                                   19
                                        COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 20 of 26 Page ID #:20




   1   pursuant to California Government Code §§ 815.2(a) and 820(a).
   2         69.      Plaintiff is informed, believes, and thereon alleges that on and before
   3   October 22, 2020, the Defendant DOE Officer had a duty to exercise the reasonable
   4   and ordinary care that would be expected of similarly situated law enforcement
   5   officers in the use of deadly force, and a duty to exercise the reasonable and ordinary
   6   care that would be expected of similarly situated law enforcement officers in the
   7   execution of police tactics and police procedures in approaching and/or attempting to
   8   detain and/or arrest persons who do not pose an immediate threat of death or serious
   9   bodily injury to the officers or others. Notwithstanding each of these duties, the
  10   Defendant DOE Officer failed to exercise reasonable and ordinary care in
  11   committing the acts alleged herein, by acts and omissions which include, but are not
  12   limited to:
  13               a. Negligently failing to utilize additional department personnel and
  14                  resources during the incident involving MR. BENDER
  15               b. Negligently failing to utilize available forms of cover and concealment
  16                  during the incident involving MR. BENDER
  17               c. Negligently failing to maintain a position of tactical advantage during
  18                  the incident involving MR. BENDER
  19               d. Negligently failing to communicate and/or effectively communicate with
  20                  other departmental personnel and resources, and with MR. BENDER,
  21                  during the incident involving MR. BENDER
  22               e. Negligently failing to utilize and/or appropriately utilize less lethal force
  23                  options and other alternatives less intrusive than deadly force during the
  24                  incident involving MR. BENDER
  25               f. Negligently failing to de-escalate the situation involving MR. BENDER,
  26               g. Negligently employing a tactical response to the situation involving MR.
  27                  BENDER that resulted in the unnecessary and preventable shooting of
  28                  MR. BENDER

                                                     20
                                         COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 21 of 26 Page ID #:21




   1                  h. Negligently failing to determine the fact that MR. BENDER posed no
   2                     immediate threat of death or serious bodily injury to any person when he
   3                     was shot.
   4                  i. Negligently inflicting physical injury upon MR. BENDER, as described
   5                     herein, and;
   6                  j. Negligently employing deadly force against MR. BENDER, when the
   7                     same was unnecessary and unlawful.
   8            70.      All of these negligent acts proximately caused MR. BENDER’S death
   9   on October 22, 2020.
  10            71.      As a proximate result of the above-described negligent conduct of the
  11   Defendant DOE Officer, MR. BENDER suffered enduring great mental and physical
  12   pain and anguish for an appreciable amount of time before he died because of said
  13   negligent conduct.
  14            72.      As a direct and proximate result of the above-described negligent
  15   conduct of the Defendant DOE Officer, and the ensuing death of MR. BENDER,
  16   MR. BENDER’S heir, Plaintiff TAMMY BENDER, has sustained substantial
  17   economic and noneconomic damages resulting from the loss of the love,
  18   companionship, comfort, care, assistance, protection, affection, society, moral
  19   support, training, guidance, services, earnings, financial support, and gifts and
  20   benefits of MR. BENDER in an amount according to proof at trial.
  21            73.      As a further direct and proximate result of the above-described negligent
  22   conduct of the Defendant DOE Officer, and the ensuing death of MR. BENDER,
  23   Plaintiff has incurred funeral and burial expenses in an amount according to proof at
  24   trial.
  25   ///
  26   ///
  27   ///
  28   ///

                                                      21
                                           COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 22 of 26 Page ID #:22




   1                               SIXTH CAUSE OF ACTION
   2                 By Plaintiff against all Defendants and Does 1-10 for
   3                             Violations of the Civil Rights Act
   4            Cal. Civil Code, §52.1 and Cal. Govt. Code, §§815.2(a), 820(a)
   5         74.    Plaintiff restates and incorporates by reference the foregoing paragraphs
   6   of this Complaint as if set forth at this point.
   7         75.    All claims asserted herein against Defendant CITY are presented
   8   pursuant to Defendant CITY’S vicarious liability for acts and omissions of
   9   municipal employees undertaken in the course and scope of their employment
  10   pursuant to California Government Code §§ 815.2(a) and 820(a).
  11         76.    This cause of action is brought on behalf of decedent MR. BENDER, by
  12   and through Plaintiff TAMMY BENDER, in her capacity as Successor in Interest to
  13   MR. BENDER, who would, but for his death, be entitled to bring this cause of
  14   action, and is set forth herein to redress the deprivation of rights, privileges, and/or
  15   immunities secured to MR. BENDER, by the laws of the United States and the
  16   United States Constitution, the California Constitution, and the laws of the State of
  17   California, including California Civil Code § 52.1.
  18         77.    As a direct and proximate result of the above-mentioned conduct of the
  19   Defendant DOE Officer, MR. BENDER was shot on October 22, 2020.After
  20   surviving for an appreciable period of time following the shooting, MR. BENDER
  21   died as a direct and proximate result of the gunshot wounds inflicted upon his person
  22   by the Defendant DOE Officer.
  23         78.    At no time during the course of these events did MR. BENDER pose
  24   any reasonable or credible threat of death or serious bodily injury to the Defendant
  25   DOE Officer who shot him, nor did he do anything to justify the force used against
  26   him, and the same was deadly, excessive, unnecessary, and unlawful.
  27         79.    Prior to and during the time in which he was fatally shot, MR. BENDER
  28   posed no immediate threat of death or serious bodily injury to the Defendant DOE

                                                   22
                                        COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 23 of 26 Page ID #:23




   1   OFFICER, nor to any other person. Prior to and during the time in which he was
   2   shot dead, MR. BENDER made no aggressive movements, furtive gestures, or
   3   physical movements which would suggest to a reasonable police officer that he had
   4   the will, or the ability, to inflict substantial bodily harm upon any individual. Prior to
   5   and during the time in which the Defendant DOE Officer shot and killed MR.
   6   BENDER, the Defendant DOE Officer, who fired, was not faced with any
   7   circumstances which would have led a reasonable police officer to believe that MR.
   8   BENDER posed an immediate threat of death or serious bodily injury to any person.
   9        80.    California Civil Code § 52.1 (the Bane Act) prohibits any person from
  10   using violent acts or threatening to commit violent acts in retaliation against another
  11   person for that person’s exercise of his or her constitutional rights.
  12        81.    Plaintiff is informed, believes, and thereon alleges that the Defendant
  13   DOE Officer, while acting under color of state law and within the course and scope
  14   of his employment with Defendant CITY and the San Bernardino Police
  15   Department, intentionally committed and attempted to commit acts of violence
  16   against MR. BENDER, and/or acted with reckless disregard for MR. BENDER’S
  17   civil rights, by repeatedly and unjustifiably assaulting MR. BENDER with his
  18   department-issued firearm, repeatedly and unjustifiably discharging his department-
  19   issued firearm at the person of MR. BENDER, and inflicting multiple gunshot
  20   wounds to the person of MR. BENDER without justification or excuse.
  21        82.    When the Defendant DOE Officer shot MR. BENDER, he interfered
  22   with MR. BENDER’S civil rights, including, but not limited to, MR. BENDER’S
  23   right to be free from unreasonable government seizures of his person under the
  24   Fourth Amendment to the United States Constitution, MR. BENDER’S right to be
  25   secure in his person against unreasonable seizures under Article I, Section 13 of the
  26   California Constitution, and MR. BENDER’S right of protection from bodily
  27   restraint and harm under California Civil Code § 43.
  28        83.    Plaintiff is informed, believes, and thereon alleges that the Defendant

                                                  23
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 24 of 26 Page ID #:24




   1   DOE Officer intentionally and spitefully committed the above-described acts to
   2   discourage MR. BENDER from exercising his civil rights, retaliate against MR.
   3   BENDER for invoking his civil rights, and/or prevent MR. BENDER from
   4   exercising his civil rights, and/or acted with reckless disregard for MR. BENDER’S
   5   civil rights, which MR. BENDER was fully entitled to enjoy.
   6            84.   Plaintiff is informed, believes, and thereon alleges that MR. BENDER
   7   reasonably believed and understood that the violent acts committed by the Defendant
   8   DOE Officer were intended to discourage him from exercising his above-described
   9   civil rights, retaliate against him for invoking his above- described civil rights,
  10   and/or prevent him from exercising his above-described civil rights.
  11            85.   Plaintiff is informed, believes, and thereon alleges that the Defendant
  12   DOE Officer successfully interfered with the above-described civil rights of MR.
  13   BENDER.
  14            86.   The wrongful, intentional, and malicious conduct of the Defendant DOE
  15   Officer described herein was a substantial factor in causing MR. BENDER’S harms,
  16   losses, injuries, and damages.
  17            87.   Plaintiff is informed, believes, and thereon alleges that in intentionally
  18   committing and attempting to commit acts of violence against MR. BENDER,
  19   and/or in acting with reckless disregard for MR. BENDER’S civil rights, and
  20   thereby interfering with MR. BENDER’s civil rights, as described in the foregoing
  21   paragraphs of this Complaint, the Defendant DOE Officer acted outside the scope of
  22   his jurisdiction and without authorization of law, and acted willfully, maliciously,
  23   knowingly, with reckless disregard for and callous indifference to the known
  24   consequences of his acts and omissions, and purposefully with the intent to deprive
  25   MR. BENDER of his protected rights and privileges, and did in fact violate MR.
  26   BENDER’S protected rights and privileges, thereby warranting punitive and
  27   exemplary damages against the Defendant DOE Officer in an amount to be proven at
  28   trial.

                                                    24
                                         COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 25 of 26 Page ID #:25




   1         88.   As a direct and proximate result of the wrongful, intentional, and
   2   malicious acts and omissions of the Defendant DOE Officer, MR. BENDER was
   3   shot and killed on October 22, 2020, and suffered great mental and physical pain,
   4   suffering, anguish, fright, nervousness, anxiety, grief, shock, humiliation, indignity,
   5   embarrassment, apprehension, and loss of enjoyment of life prior to his death, all to
   6   his damage in a sum to be determined at trial.
   7         89.   As a further direct and proximate result of the wrongful, intentional, and
   8   malicious acts and omissions of the Defendant DOE Officer, MR. BENDER was
   9   required to employ, and did in fact employ, health care providers and/or medical
  10   practitioners to examine, treat, and care for him and incurred expenses for emergent
  11   medical services and medical treatment and care prior to his death in an amount
  12   according to proof at trial.
  13         90.   Plaintiff seeks treble damages, attorney’s fees, and costs and expenses
  14   for this claim pursuant to California Civil Code §§ 52 and 52.1.
  15
  16                                  PRAYER FOR RELIEF
  17
  18         WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
  19         1.    For funeral and burial related expenses according to proof at trial;
  20         2.    For compensatory damages, including wrongful death damages,
  21               survival damages, and general and special damages, in an amount
  22               according to proof at trial;
  23         3.    For medical and related expenses according to proof at trial;
  24         4.    For costs of suit incurred herein;
  25         5.    For attorneys’ fees incurred herein, as provided by law;
  26         6.    For punitive damages against the individual Defendants in their
  27               individual capacities in an amount according to proof at trial;
  28         7.    For such other and further relief as the Court deems just and proper.

                                                  25
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01459-CBM-SP Document 1 Filed 08/26/21 Page 26 of 26 Page ID #:26




   1                                  JURY DEMAND
   2 Plaintiff hereby demands that a jury be impaneled for the trial of this matter.
   3
   4 DATED: August 26, 2021               Respectfully submitted,
   5                                      THE COCHRAN FIRM CALIFORNIA
   6
   7
                                          By: /s/ Timaiah Smith
   8                                          BRIAN T. DUNN
   9                                          EDWARD M. LYMAN
                                              TIMAIAH SMITH
  10                                          Attorneys for Plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                26
                                      COMPLAINT FOR DAMAGES
